IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 June 24, 2015 Session

            VALORIE K. STAPLETON V. GLEN A. STAPLETON

                  Appeal from the Circuit Court of Bradley County
                       No. V-10-880        J. Michael Sharp, Judge

                             ____________________________

              No. E2014-02014-COA-R3-CV-FILED-AUGUST 21, 2015
                          __________________________

In this post-divorce matter, the appellant challenges an award of attorney fees to his
former wife in the amount of $15,591.43. We affirm the ruling of the trial court.


       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which CHARLES D.
SUSANO, JR., C.J., and THOMAS R. FRIERSON, II, J., joined.

Randy Sellers, Cleveland, Tennessee, for appellant, Glen A. Stapleton.

Valorie K. Stapleton, pro se appellee.


                                         OPINION

                                  I. BACKGROUND

        This appeal arises out of a divorce complaint filed by Valorie K. Stapleton
(“Wife”) against Glen A. Stapleton (“Husband”). After hearing countless motions and
conducting a four-day trial, the court found both parties to be responsible for the demise
of their marriage and granted them both a divorce in October 2013.

       In its 27-page final order, the court made an equitable division of the parties’
property and denied Wife’s alimony request on grounds that she has not demonstrated a
need for support. Upon finding Husband in willful contempt of prior court orders, the
court ordered him to pay the portion of Wife’s attorney fees
              that in any way pertains to the filing[] of motions and/or
              petitions to compel and/or for contempt as to the violation of
              the prior court orders and/or for the filing of the motion in
              limine.

Otherwise, both parties were ordered responsible for their own attorney fees and one-half
of the court costs. Wife subsequently requested fees per the final order in the amount of
$15,591.43.

       Husband thereafter objected to the attorney fee submission of Wife’s attorney,
alleging that the attorney fee affidavit submitted by Wife’s attorney was not supported by
the proof in this matter. Wife’s attorney responded to this objection, providing detailed
attorney fee statements with pen linings and marks, indicating the time spent on the
motions and petition at issue.

        After further consideration and allowing Husband’s attorney to present objections,
the trial court concluded that its initial ruling granting attorney fees to Wife in the amount
of $15,591.43 was reasonable under the circumstances. Husband filed this timely appeal.


                                         II. ISSUE

       We restate the issue presented in this appeal by Husband as follows:

              Whether the trial court erred in its determination of attorney
              fees awarded in this case.


                             III. STANDARD OF REVIEW

       Appellate review of the trial court’s decision is de novo upon the record
accompanied by a presumption of correctness of the findings of fact unless the
preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d). A trial court’s
conclusions of law are subject to a de novo review with no presumption of correctness.
Southern Constructors, Inc. v. Loudon Cnty. Bd. of Educ., 58 S.W.3d 706, 710 (Tenn.
2001). A determination of attorney fees is within the discretion of the trial court and will
be upheld unless that court abused its discretion. Kline v. Eyrich, 69 S.W.3d 197, 203
(Tenn. 2002).




                                             -2-
                                   IV. DISCUSSION

        The record before us contains neither a verbatim transcript nor a Tennessee Rules
of Appellate Procedure 24(c) statement of the evidence heard by the trial judge at the
motion hearings, if any, or from the trial of this matter. As noted in Husband’s brief,
none of the motions to compel, for contempt, or in limine -- the very motions at issue --
are included in the technical record. Statements of “facts in briefs are not evidence and
not a substitute for a transcript or statement of the evidence.” Schuelke v. Gudgeon, No.
M2013-01887-COA-R3-CV, 2014 WL 4725192, at *3 (Tenn. Ct. App. Sept 23, 2014)
(citing Reid v. Reid, 388 S.W.3d 292, 295 (Tenn. Ct. App. 2012)).

       When a trial court decides a case without a jury, its findings of fact are presumed
to be correct unless the evidence in the record preponderates against them. Tenn. R. App.
P. 13(d). We cannot review the facts de novo without an appellate record containing the
facts and must assume, had the record been preserved, it would contain sufficient
evidence to support the trial court’s findings. Sherrod v. Wix, 849 S.W.2d 780, 783
(Tenn. Ct. App. 1992). Because we were favored with little upon which this court might
review de novo the evidence under which the trial court sustained the attorney fee award
and reduced it to a judgment, we must conclusively presume that the evidence, not
preserved for our review, supported the action of the trial court.

       Husband’s attorney asserts that it is impossible to ascertain the proper amount of
time that it would have taken for Wife’s attorney to handle the motions accounted for in
the attorney fees awarded by the trial court. Upon this record, however, we “cannot
know what evidence was presented to the trial court, and there is no means by which we
can evaluate the [Husband]’s assertion that the evidence did not support the trial court’s
decision.” Britt v. Chambers, No. W2006-00061-COA-R3-CV, 2007 WL 177902, at *3
(Tenn. Ct. App. 2007). We “must assume the sufficiency of the evidence to support the
judgment.” Taylor v. Allstate Ins. Co., 158 S.W.3d 929, 931 (Tenn. Ct. App. 2005).


                                  V. CONCLUSION

      We affirm the decision of the trial court. The case is remanded for such further
proceedings as may be necessary. Costs of the appeal are assessed to Glen Stapleton.



                                          __________________________________
                                         JOHN W. MCCLARTY, JUDGE




                                           -3-